Citation Nr: 1704532	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1958 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2013, the Veteran participated in an informal conference hearing with a Decision Review Officer (DRO).  A copy of the Decision Review Officer's conference report associated with the evidentiary record. 

In October 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the December 2013 statement of the case, the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence weighs against finding that the Veteran's bilateral sensorineural hearing loss was incurred in service or manifested within a year of his separation from active duty service.

2. The preponderance of the competent and credible evidence weighs against finding that the Veteran's bilateral tinnitus was incurred in service or manifested within a year of his separation from active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, VA treatment records, Decision Rating Officer conference report, Board hearing transcript, the Veteran's wife's lay statements and identified private treatment records have been associated with the evidentiary record.

The Veteran has not identified any relevant VA treatment records. 

The Veteran's August 2010 Application for Compensation and/or Pension identified Costco as a medical treatment center for his claimed disabilities.  In the September 2010 letter, the AOJ asked the Veteran to complete and return an attached VA Form 21-4142 so VA could obtain his full service treatment records for Costco.  While the AOJ received a completed Form 21-4142 identifying practitioner RMP, the Veteran did not complete or return a Form 21-4142 for Costco.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).  As discussed above, the AOJ obtained all relevant documents from this medical facility.     

The Veteran was afforded two audiological examinations in 2011 and 2013 to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

The first VA examination took place in August 2011; the examiner did not provide a medical opinion regarding the etiology of the Veteran's hearing loss or tinnitus because the Veteran's records were unavailable for review.  However, the same examiner issued a medical opinion via addendum later in August 2011.  The examiner opined that the Veteran's claimed hearing loss and tinnitus are less likely as not caused by or a result of military service.  She based her opinion on the Veteran's self- report of civilian career (35+ years) as an electronics tech, the Veteran's self-report of onset hearing loss in last 10 years, clinical experience, evidence reviewed in the records and evidence provided by the Veteran.  The Board notes that the examiner did not review the Veteran's private medical evidence in rendering her opinion.      

A different VA audiologist examined the Veteran in November 2013.  The examiner provided opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, and addressed the Veteran's reports of noise exposure during his active duty service, as well as his contentions that he has experienced hearing loss and tinnitus since service.  The Board notes that the November 2013 VA examiner reviewed the Veteran's entire VA claims file before providing her opinion.  

Given the foregoing, the Board finds the cumulative VA examination reports from August 2011 and November 2013, conducted by two different audiologists, to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Veteran submitted an additional private hearing examination conducted in September 2016.  As stated above, the Veteran asked the Board to waive the AOJ's jurisdiction so the Board may review this new evidence.  Since then, neither the Veteran nor his representative has indicated any outstanding relevant evidence.  Thus, with respect to the Veteran's claims, the AOJ does not need to undertake any additional development or acquire additional evidence.  

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While hearing loss disability and tinnitus are not diseases specifically enumerated as chronic diseases under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature.  Further, tinnitus may be considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity at a minimum where there is evidence of acoustic trauma).  Accordingly, service connection may be granted on a presumptive basis for the sensorineural hearing loss or tinnitus if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

Analysis

The Board has reviewed all the evidence.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  

The first element under Shedden is met.  Upon VA examination in August 2011 and November 2013, auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were greater than 26 decibels for the left and right ears.  Accordingly, the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  Further, both VA examiners diagnosed bilateral tinnitus. 

As to the second Shedden element, the Veteran's service treatment records do not include any complaints of decreased hearing or tinnitus.  Upon his July 1961 separation examination, all body systems were marked as normal, and a whispered voice test showed normal hearing bilaterally.  There is no competent evidence of hearing loss manifested during service or manifested to a compensable degree within one year of service.  As will be discussed in greater detail below, the greater weight of evidence is also against finding that tinnitus manifested during service or to a compensable degree after service.

Nevertheless, the Board acknowledges that the Veteran's Military Occupational Specialty (MOS) was Electronics Technician and he was last assigned to a fighter squadron.  See DD Form 214.  The Veteran has reported that he was exposed to loud noises on a regular basis because of his MOS duties and proximity to jet engines on a ship.  He further reported that he wore ineffective ear protection during this time period.  See October 2016 Board hearing; November 2013 DRO report.  As such, the Board finds the Veteran was exposed to noise during service.  For this reason, the second element is met.

As to the third element, the Board places the most probative weight on the opinions of the August 2011 and November 2013 VA examiners.  In her addendum opinion, the August 2011 the examiner noted that she had reviewed the Veteran's service medical records, and she opined that the Veteran's claimed hearing loss and tinnitus are less likely as not caused by or a result of his military service.  The examiner based her opinion on the following facts: "self-report of civilian career (35+ years) as an electronics tech; Veteran's self-report of onset of hearing loss in last 10 years, clinical experience, evidence reviewed in the records and evidence provided by the Veteran."

In November 2013, the VA examiner highlighted that the Veteran did not mention any hearing tests until approximately 2010.  Therefore, the medical professional opined that the Veteran's current hearing loss is less likely as not caused by or as a result of military noise exposure.  She based this opinion on the fact that the Veteran did not have hearing tests for 49 years after service, no hearing aid use, a review of the Veteran's claim file and onset of hearing related issues several years to several decades after service.  She also opined that age-related hearing loss could not be ruled out as a contributing factor.  

The medical examiner also asked the Veteran about tinnitus.  The Veteran reported onset of random intermittent tinnitus in service.  Constant tinnitus was not reported until approximately 20 years ago, decades after separation from the service.  The medical professional reviewed the Veteran's VA claims file, including the private treatment records therein, and opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner based her opinion on the fact that the Veteran did not report constant tinnitus until 20 years ago, decades after separation from the service.  

The Board finds these opinions to be the most probative evidence of record as to the relationship of the claimed disabilities and service, as they are based on a thorough review of the record, and consistent with the most credible evidence as to the nature and onset of his symptomatology.

In this regard, the first objective medical evidence of the Veteran's hearing loss is dated December 2005.  Though the audiologist noted that the Veteran claimed exposure to loud noise in the past, including jet airplanes, the audiologist did not provide a causal link between the Veteran's current disability and his in-service exposure to loud noises, and no mention was made as to the date of onset of his symptoms.  Other private examinations also reflect complaints and findings, but do not provide any causal link to service.

The Board has considered the statements of the Veteran and his wife as to the onset of both his hearing loss and tinnitus.  Specifically, in his August 2010 Application for Compensation and/or Pension and his October 2016 Board hearing testimony, the Veteran stated that his hearing problems did not begin until his mid-to-late twenties.  His wife also testified that his symptoms did not begin until his mid-to-late twenties.  See October 2016 Board hearing testimony; see also August 2010 wife statement ("I have noticed a big difference in my husband's hearing in the las few years.") 

However, during the August 2011 VA examination, the Veteran reported an onset date of only ten years before.  During his subsequent VA examination in November 2013, he reported an onset date of several years after service, with increasing difficulty over the last 20 years, but also reported no hearing test until 2010.

As to tinnitus, in August 2011, the Veteran told the VA examiner that he had longstanding ringing, but was unable to give a clear timeframe.  He also told the VA examiner in November 2013 that he suffered from intermittent tinnitus in service, but did not report constant tinnitus until approximately 20 years ago, decades after service separation.  However, as discussed above, the Veteran's August 2010 Application for Compensation and/or Pension listed 1968 as the year he developed tinnitus.  In his hearing, the Veteran affirmed his representative's statement that the ringing in his ears started sometime after he got out of the service.  

With the exception of the reported onset of 10 years ago noted during the August 2011 VA examination, the statements as to the history provided by the Veteran and his wife appear roughly consistent.  They have reported an onset of hearing loss in his mid-to-late twenties, which became worse about 20 years ago.  More often than note, he has also reported intermittent tinnitus in service, which became consistent approximately 20 years ago.  This is essentially the history considered by the November 2013 VA examiner in rendering a negative opinion.  She considered this history, taking note of the random, intermittent nature of the tinnitus in service, but also noted the lack of any actual hearing tests for decades after service, the lack of hearing aid use, and the onset of hearing related issues several years to several decades after service.  

The Veteran is certainly competent to discuss observed physical symptoms, such as decreased hearing or a ringing, buzzing, or roaring sound in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  However, neither or his wife are shown to be competent to offer opinions on complex medical matters.

Although the basic principle that exposure to loud noises can negatively affect hearing and/or cause a ringing in the ears is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's noise exposure during his active duty service from 1958 to 1961 is related to his current bilateral hearing loss disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current bilateral hearing loss disability is not within the realm of knowledge of a non-expert given the reported onset of hearing difficulties several years after service, and the passage of time between the remote noise exposure during service and the long period of time before the first diagnosis of bilateral hearing loss of record in 2005.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's current bilateral hearing loss disability is directly related to his active duty service.  

Finally, the Board notes that tinnitus is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  Therefore, the Veteran's statements that he first experienced random, intermittent tinnitus during active duty service, and which later became constant years after service, are competent evidence, and are probative of whether the Veteran's current bilateral tinnitus is directly related to his active duty service.  However, the Board finds that in this case, the Veteran's competent lay statements are outweighed by the opinions of the August 2011 and November 2013 VA examiners.  Again, the VA examiner considered all of the evidence of record, to include the Veteran's competent reports, but based upon the totality of the evidence and the application of medical principles to the evidence of record, concluded the Veteran's current bilateral tinnitus is a symptom related to his current hearing loss, and is less likely than not related to his in-service noise exposure.  Accordingly, the Board affords more weight of probative value to the opinions of the August 2011 and November 2013 VA examiners.

Upon the October 2016 Board hearing, the Veteran testified that a doctor once responded that his current hearing loss is probably related to his in-service noise exposure.  The Veteran is competent to report what a medical professional has told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  However, the Veteran's testimony is not supported by any objective evidence of record regarding a positive nexus opinion from a private physician.  Accordingly, the Board finds the Veteran's testimony is outweighed by the negative nexus opinions from the August 2011 and November 2013 VA examiners.

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against finding that bilateral hearing loss disability and bilateral tinnitus manifested in service or to a compensable degree within one year of service, or are otherwise related to service..  The benefit of the doubt doctrine is therefore not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


